Per Curiam.
This suit was brought by the plaintiff to recover moneys claimed to be due to him from the defendant upon a certain contract, made by plaintiff with the general manager of the defendant company, for the construction of certain “crab rack cars.” The case was tried by the court, without a jury, and resulted in a finding in favor of the plaintiff for the contract price of the “cars.”
The defendant now seeks to set aside the finding, upon the ground that the making of the contract was not within the scope of the powers of its general manager.
The proofs show otherwise. Even if it be conceded, as argued by counsel of the defendant, that the position of general manager of a corj)oration does not carry with it the power to make such a contract as that now sued upon, it cannot benefit the defendant, for it plainly appears from the proofs that this particular contract was made by its general *547manager in pursuance of specific instructions received by him from its vice president, and also from its managing director, each of whom had full power to confer upon him authority to make the contract.
The rule to show cause should be discharged.